Citation Nr: 1512486	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-08 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of medical care expenses incurred at Olean General Hospital on March 9, 2012.


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to May 1957.  The Veteran died in May 2012.  The Appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 administrative decision by the VA Medical Center (VAMC) located in Canandaigua, New York, which denied a claim for reimbursement for, or payment of, unauthorized medical expenses for treatment on March 9, 2012 at Olean General Hospital.

The Board notes that the Appellant originally appeared to disagree with the decision to deny reimbursement for medical expenses on November 13, 2011, however, the Appellant indicated on her January 2013 Form 9 Substantive Appeal that she was only perfecting an appeal with respect to the charges on March 9, 2012.


FINDINGS OF FACT

1. The Veteran received emergency services at Olean General Hospital on March 9, 2012, for a nonservice-connected disability. 
 
2. The treatment was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; an attempt to use a VA or other Federal facility/provider was not considered reasonable by the Veteran (a prudent layperson).


CONCLUSION OF LAW

Resolving doubt in favor of the Appellant, the criteria for payment or reimbursement of medical expenses incurred at the Olean General Hospital on March 9, 2012 have been met.  38 U.S.C.A. §§ 1110, 5107, 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385, 17.1000, 17.1001, 17.1002 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria

The Appellant is seeking entitlement to reimbursement or payment for medical expenses incurred by the Veteran, her father, at Olean General Hospital on March 9, 2012.  As noted in the Introduction, the Veteran has since passed away.

As the Veteran was a non-service connected Veteran, his only entitlement to emergency treatment is under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002. Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, 113 Stat. 1556 . The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

 (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

 (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

 (c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

 (d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

 (e) The veteran is financially liable to the provider of emergency treatment for that treatment;

 (f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

 (g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

 (h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002 (a)-(h) .

II. Analysis

As explained by the Appellant, the Veteran was at Absolut Care of Salamanca, New York, receiving rehabilitation therapy in February and March 2012.  During his time at Absolut, he was transferred to Olean Hospital in Olean, New York on March 9, 2012 due to renal failure.  The Veteran later passed away in May 2012.

Reimbursement was originally denied in the April 2012 administrative decision.  A September 2012 reconsideration and subsequent November 2012 Statement of the Case confirmed this holding.  All three decisions focused specifically on the feasibility of care at a local VA facility, ultimately finding that a VA medical facility was feasibly available for care, thus not meeting the necessary condition under 38 CFR § 17.1002(c) for reimbursement.  

As the VHA has focused specifically on the requirement of § 17.1002(c) in its denial, and has provided the Board with no evidence of record that the other requirements for reimbursement have not been met, the Board finds that the evidence is at least equipoise with respect to the satisfaction of these elements.  38 CFR § 17.1002(a)-(b), (d)-(h).

In finding that the requirement of §17.1002(c) has not been met as there was a VA facility feasibly available for care, the VHA provided no supporting rationale.  It has not provided specifics as to the geographic location of such facility or facilities, their proximity to Absolut Care of Salamanca in comparison to Olean Hospital, the capability of such facilities to care for a patient in renal failure, or why an attempt to use the "feasible" VA facility as opposed to Olean Hospital would have been considered reasonable by a prudent layperson under the circumstances.

The Board has no reason to doubt the statements submitted by the Appellant with respect to the events leading up to the Veteran's treatment on March 9, 2012 at Olean Hospital.  Specifically, the Appellant has alleged that the Veteran suffered from acute renal failure while at the Absolut Care facility requiring transportation to a hospital, two physicians indicated that the Veteran should be transported to Olean Hospital, and that the nearest VA hospital was an hour and a half drive, while Olean hospital was only 15 minutes away.  Additionally, the Appellant contends that at the time of transport, the Veteran was suffering from an altered mental status.  While the medical evidence of record does not elaborate on this too much, it certainly does appear that the Veteran was uncooperative and perhaps somewhat mentally impaired at the time of transfer.

The Appellant is certainly competent to testify as to the driving time between the Absolut Care facility and regional hospitals.  Additionally, with respect to whether a prudent layperson would find it reasonable to use a VA facility as opposed to a non-VA facility, the Board finds that the evidence is at least in equipoise.  As discussed, the VHA has provided little to no argument supporting its finding that the requirement of §17.1002(c) has not been met.

Thus, the Board finds that given his doctor's instructions to seek immediate medical attention, and the apparent mental status of the Veteran at the time, it was reasonable for the Veteran, a prudent layperson, to assume that driving the extra distance to the VA medical center was not feasible.  See 38 C.F.R. § 17.1002 (c). 
Accordingly, for the reasons stated above, reimbursement for medical treatment at Olean General Hospital on March 9, 2012, under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, is warranted.
ORDER

Entitlement to payment or reimbursement of medical care expenses incurred at Olean General Hospital on March 9, 2012 is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


